Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 3/1/2022 include amendments to the claims. Claims 1-5, 7-8, 11-18, 21-25 are pending. Claims 1-2, 5, 7-8, 11, 13, 16 have been amended. Claims 6, 9-10 have been cancelled. Claims 23-25 have been newly added.
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach a cassette present within the inner tank of the chemical container that contains the chemical solution, the cassette including an interior space, the interior space being devoid of the chemical solution and completely sealed from the chemical solution in the chemical container such that the chemical solution is prevented from entering the interior space when the cassette is present within the inner tank and at least partially submerged in the chemical solution: Villarreal et al. teaches a system comprising: a container 108a/b/c structured for containing a chemical solution and including a space having a volume; and a cassette 150/104 in the container 108a/b/c filling a first portion of the volume and partially submerged in the chemical solution, the chemical solution filling a second portion of the volume, and the cassette 150/104 including an interior space sealed from the chemical solution (both reference numbers 104 and 150 are only open at their topmost portions, such that either may be partially submerged in the chemical solution with the open top portion remaining above the fluid whereby the interior space of 150/104 would remain sealed from the chemical solution) (see abstract, figures 1-5, column 6, lines 38- 54, column 7, lines 4-16, column 14, lines 10-15). Furthermore, it has been determined that a recitation with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 11, 16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Villareal et al. (US5668452) in view of Maegawa (US20130048034).
Regarding claims 1-2, Villarreal et al. teaches a system comprising: a container 108a/b/c structured for containing a chemical solution and including a space having a volume; and a cassette 150/104 with a side protrusion element that protrudes from an exterior sidewall of the cassette (reads on claim 2) in the container 108a/b/c filling a first portion of the volume and partially submerged in the chemical solution, the chemical solution filling a second portion of the volume, and the cassette 150/104 including an interior space sealed from the chemical solution (both reference numbers 104 and 150 are only open at their topmost portions, such that either may be partially submerged in the chemical solution with the open top portion 
Regarding claims 3-4, Villarreal et al. and Maegawa together teach the limitations of claim 2. Villarreal et al. does not explicitly teach the shape of the side protrusion element as in claims 3 and 4. However, Villarreal et al. teaches in figures 4-5 and column 11, lines 33-41 that the sidewall portion is shaped so as to correspond to that of the robot arm permitting a strong mechanical connection for the robot arm to perform a secure lifting and actuation of the cassette 150. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the side protrusion element may be altered so as to optimize the strength of the mechanical connection between the robot and the cassette and allow for secure lifting and actuation of the cassette. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966). 
Regarding claim 8, Villarreal et al. and Maegawa together teach the limitations of claim 2. Villarreal et al. also teaches in figures 4-5 that the side protrusion element is bar-shaped with an L shape and configured to engage the gripper of the robot 402.
Regarding claim 11, Villarreal et al. and Maegawa together teach the limitations of claim 1. Villarreal et al. also teaches in figures 1-4 that the cassette 104 includes a bottom protrusion element. 
Regarding claim 16
Regarding claims 24-25, Villareal et al. and Maegawa together teach the limitations of claim 1. Villareal et al. does not explicitly teach that the first portion of the volume is greater than the second portion of the volume. However, Villareal et al. teaches that the cassette 150/104 is used to carry wafers, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that increasing the size of the cassette (reads on increased mass and volume) would allow for an improved capacity to carry more wafers. Furthermore, it has been determined that changes in relative sizes constitute obvious design choices to one of ordinary skill in the art before the effective filing date of the instant invention absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Moreover, the amount of chemical solution provided is a matter of intended use, and it has been determined a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 5, 7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal et al. (US5668452A) and Maegawa (US20130048034) as applied to claim 1 in view of Yao (TW201839889A).
Regarding claim 5, Villarreal et al. teaches the limitations of claim 1. Villarreal et al. does not teach that the volume object included an enclosed hollow chamber. Yao teaches a wafer container (see abstract)and that wafer cassettes and cassette containers may comprise a detachable upper portion 12/21 and sidewall portions, defining a hollow chamber that is accessible through the detachable upper portion 12/21 that provide mechanical stability and prevent the shaking of the wafers (see figures 1-4 and pages 5-6 of the translation). Since both Villarreal et al. and Yao both teach wafer cassettes and cassette containers it would have been 
Regarding claim 7, Villarreal et al., Maegawa and Yao together teach the limitations of claim 5. Villarreal et al. does not teach that the detachable upper portion includes a locking lid. Yao teaches in pages 5-6 of the translation that the detachable upper portion 21 includes a locking lid structured to engage with the sidewall portion and that latch-type door locks may also be used to provide a sealing connection (see e.g. groove element 108 disposed on the sidewall portion). Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the detachable upper portion may comprise a locking lid structured to engage with the sidewall portion via a groove element thereon so as to provide a sealing connection, as shown to be known and conventional by Yao.
Regarding claims 12-15, Villarreal et al., Maegawa and Yao together teach the limitations of claims 1 and 11. Villarreal et al. does not explicitly teach the particular shapes described in claims 12-15. Yao teaches in page 5 of the translation that the shapes of the wafer cassette and the wafer cassette holder may be determined so as to allow for the easy placement and removal of the wafer cassette into/out of the wafer cassette holder and to minimize the weights of each structure. Since both Villarreal et al. and Yao teach wafer cassettes and wafer cassette containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the cassette in the modified system may be shaped so as to allow for easy placement and removal of the wafer cassette as well as to minimize the weight of the structure, as shown to be known and conventional by Yao. Furthermore, it has been .

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Villarreal et al. (US5668452A). Villarreal et al. fails to teach/disclose all of the limitations of independent claims 17 and 21, including the limitations of claim 17 regarding the configuration of the volume object as having: “an upper portion coupled to the sidewall portion, the upper portion including a groove; a lid on the upper portion and in the groove; and an interior space defined by respective interior surfaces of the sidewall portion and the lid, the interior space sealed from the chemical solution”; as well as the following limitations of claim 21: “a hole extending through the side protrusion element in a second direction transverse to the first direction, the hole extending from a first surface of the side protrusion element to a second surface of the side protrusion element opposite to the first surface, the hole configured to receive a portion of the gripper when removing the space filling device from the container” and claim 23: “a hole extending through the side protrusion element in a second direction transverse to the first direction, the hole extending from a first surface of the side protrusion element to a second surface of the side protrusion element opposite to the first surface, the hole configured to receive a portion of the gripper when removing the cassette from the inner tank of the chemical container”. Further no other prior art was located that fairly suggested the claimed .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711